Opinion issued May 21, 2015




                                   In The

                              Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00138-CV
                          ———————————
            DEBRA ANN MCDONALD CHANDLER, Appellant
                                     V.
                        PACE HOSPITAL, Appellee



                  On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-11499



                        MEMORANDUM OPINION

      Appellant, Debra Ann McDonald Chandler, attempts to appeal from a final

order granting appellee Pace Hospital’s motion for summary judgment and motion
to dismiss and dismissing appellant’s case, signed on May 30, 2012. We dismiss

the appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if any party timely files a

motion for new trial, motion to modify the judgment, motion to reinstate, or, under

certain circumstances, a request for findings of fact and conclusions of law. See

TEX. R. APP. P. 26.1(a); see also TEX. R. CIV. P. 297, 329b(a), (g). The time to file

a notice of appeal also may be extended if, within fifteen days after the deadline to

file the notice of appeal, a party properly files a motion for extension. See TEX. R.

APP. P. 10.5(b), 26.3; see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997) (holding motion for extension of time is implied when appellant, acting in

good faith, files notice of appeal beyond rule 26.1 deadline but within rule 26.3

fifteen-day extension period).

      Here, the trial court signed the final order on May 30, 2012. The clerk’s

record does not reflect that appellant filed a post-judgment motion or a request for

findings of fact and conclusions of law, which would have extended the time to file

a notice of appeal. Accordingly, appellant’s notice of appeal was due by June 29,

2012, or by July 16, 2012, with a fifteen-day extension. See TEX. R. APP. P. 4.1,




                                         2
26.1(a), 26.3; Verburgt, 959 S.W.2d at 617. Appellant untimely filed her notice of

appeal on February 12, 2015.

      On April 2, 2015, we notified appellant that her appeal was subject to

dismissal for want of jurisdiction unless, by April 16, 2015, she filed a written

response showing how this Court has jurisdiction over this appeal. See TEX. R.

APP. P. 42.3(a). Appellant responded by filing a motion requesting an extension of

time to file her notice of appeal. However, a motion to extend the time within

which to file a notice of appeal was due by July 16, 2012. See TEX. R. APP. P. 4.1,

26.3. Appellant’s motion, filed on April 9, 2015, was untimely filed and cannot

extend the deadline to file her notice of appeal. See TEX. R. APP. P. 26.3; see also

Russell & Smith Ford, Inc. v. Universal Underwriters of Tex. Ins. Co., No. 01-12-

00441-CV, 2012 WL 3629043, at * 1 (Tex. App.—Houston [1st Dist.] Aug. 23,

2012, no pet.) (mem. op.) (citing Verburgt, 959 S.W.2d at 617) (“Once the fifteen-

day period for granting a motion for extension of time has passed, a party can no

longer invoke the appellate court’s jurisdiction.”). Accordingly, we deny

appellant’s motion for an extension of time to file her notice of appeal.

      Appellant’s notice of appeal, filed on February 12, 2015, was untimely.

Without a timely filed notice of appeal, this Court lacks jurisdiction over the

appeal. See TEX. R. APP. P. 25.1. We, therefore, dismiss the appeal for want of




                                          3
jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss all other pending

motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                        4